Citation Nr: 9909994	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  94-35 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to waiver of recovery of a $7,420 debt stemming 
from the overpayment of Section 306 pension benefits, to 
include the question of whether such debt was properly 
created and/or calculated.


REPRESENTATION

Appellant represented by:	Wayne W. Wisong, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

David Wulf, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1951 until April 
1953.

This appeal arises from action taken by the Indianapolis, 
Indiana Regional Office (Indianapolis RO) to terminate the 
veteran's Section 306 pension benefits effective from January 
1, 1991.  The RO took this action in  November 1993 after 
having received information indicating that the veteran's 
wife had, during 1990, withdrawn $5,000 from a "retirement" 
account apparently administered by her employer.  The wife's 
receipt of this $5,000 payment, the RO reasoned, placed the 
veteran's countable annual income for 1990 at $13,331 , an 
amount in excess of the then-applicable income limit of 
$10,350.

The termination of the veteran's Section 306 benefits, as 
carried out by the Indianapolis RO in November 1993, resulted 
in the creation of an overpayment in the amount of $7,420.  
In addition to disputing the creation of the debt (on the 
grounds that his wife's withdrawal of $5,000 could not, for 
various reasons, be deemed to constitute countable income for 
1990), the veteran requested a waiver of the indebtedness 
that had been created, and, in June 1994, the Indianapolis 
RO's Committee on Waivers and Compromises denied such 
request.  Though noting that the veteran had properly 
reported his social security income and his wife's wages for 
1990, the Committee observed that the veteran had failed to 
report his wife's receipt of a "$5,000...distribution of 
income form her Employee Distribution Fund" and that "this 
income/asset [(presumably, the moneys contained in the 
Employee Distribution Fund) had] never [been] shown on the 
[veteran's] annual income reports."  The Committee observed 
that, in light of these circumstances and because it did not 
appear that to require repayment of the veteran's debt would 
be to impose an undue financial hardship, it would not go 
against equity and good conscience to collect the debt.  By a 
supplemental statement of the case issued in January 1995, 
the Atlanta, Georgia RO's Committee on Waivers and 
Compromises confirmed the Indianapolis Committee's earlier 
decision to deny waiver.

The Board observes that, because the veteran has relocated to 
Florida, his claims file has been transferred to the St. 
Petersburg Regional Office.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The $5,000 distribution received by the veteran's wife in 
1990 does not constitute "countable income" for Section 306 
pension-eligibility purposes.

3.  The veteran's countable income for the annual period 
beginning November 1, 1989 did not exceed the then-applicable 
Section 306 pension income limit for a married veteran.


CONCLUSION OF LAW

Section 306 pension benefits were not properly terminated 
effective from January 1, 1991, and the entire debt arising 
from such termination was not properly created.  38 U.S.C.A. 
Chapter 15 (West 1991 and Supp. 1998); Pub. L. 95-588, 
Section 306(a)(2)(B); 38 C.F.R. § 3.262 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds the veteran's claim to be well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 and Supp. 1998).  As to another preliminary matter, the 
veteran has not indicated that there exist any records of 
probative value that are available and that have not already 
been included in his claims folder.  Accordingly, the Board 
finds that the duty to assist the veteran in developing 
pertinent facts, as set forth at 38 U.S.C.A. § 5107(a), has 
been satisfied.

As has been noted previously, the veteran is claiming that 
the $7,420 debt that has been asserted against him was not 
properly created.  He is also seeking a waiver of any debt 
that is found to exist.  Logic dictates that the first 
question to be addressed must be that of whether the 
veteran's debt was properly created, and, in this regard, the 
Board notes the veteran's claim to the effect that the $5,000 
his wife received in 1990 (which appears to have caused the 
veteran's countable income to be deemed excessive for 
purposes of the receipt of Section 306 pension benefits) 
should not, for various reasons, have been deemed to have 
constituted countable income.  Among other things, the 
veteran has argued that the $5,000 distribution his wife 
received from her employer's "Employee Investment Fund" in 
1990 represented a return of "after-tax" wages his wife had 
placed in such Fund.  In support of his argument in this 
regard, the veteran has submitted W-2 forms and other 
documentation reflecting that no tax was withheld from his 
wife's $5,000 distribution and has suggested that, therefore, 
these moneys should be treated similarly to after-tax wages 
one might deposit into a bank account and withdraw at a later 
time.  Because his wife's wages would have been deemed to 
have constituted "countable income" at the time she 
actually earned them (prior to depositing them in the 
"Employee Investment Fund"), the veteran has noted, those 
same wages should not have been made subject to "double 
counting" at the time his wife chose to withdraw them from 
the Fund.  Further, the veteran has argued that, because his 
wife was not retired (and would not be retired until 
approximately four years later) at the time she withdrew her 
$5,000, the RO had been incorrect in designating such moneys 
as countable "retirement income."

Countering the veteran's arguments, the Indianapolis RO has 
noted, in its August 1993 letter proposing to terminate the 
veteran's Section 306 pension, that, although the veteran's 
wife's "$5,000 [distribution from] CBS Records, Inc. 
Investment Fund [constituted] non-taxable income for tax 
purposes, it [is] considered income for VA pension 
purposes."  The Atlanta RO reiterated the Indianapolis RO's 
reasoning in a letter it issued in December 1994.  The 
Atlanta RO also noted in this letter that, although the 
wife's $5,000 distribution was counted as income only for 
1990, such distribution, in that it rendered the veteran 
permanently ineligible to receive Section 306 pension 
benefits, had the effect of creating an overpayment for the 
entire period beginning in January 1991 and ending at the 
time benefits were terminated in November 1993.  Indeed, the 
Atlanta RO noted that, although the veteran was basically 
eligible to receive improved pension benefits during the 
remainder of the period of his overpayment, his countable 
income (including his wife's wages  in annual amounts such as 
$45,100, $20,400, and $49,600) for these years was in excess 
of the maximum applicable improved pension benefit.

Having reviewed the available evidence as well as the laws 
and regulations governing the countability of income under 
the Section 306 pension program, the Board observes that the 
veteran's argument to the effect that the $5,000 distribution 
his wife received in 1990 should not have been deemed 
countable is, in fact, a tenable one.  First, the Board notes 
that, pursuant to 38 C.F.R. § 3.262(a), "all income from 
sources such as wages, salaries, earnings, bonuses....[is to] 
be included [in countable income]."  Subsection (a)(1) of 
38 C.F.R. § 3.262 provides further that "[s]alary is not 
determined by "takehome" pay, but [rather] includes 
deductions made under a retirement act or plan and amounts 
withheld by virtue of income tax laws," and 38 C.F.R. 
§ 3.262(b) provides that "income of [a] spouse [is to] be 
determined under the rules applicable to income of the 
claimant."  The regulations provide also that where pension 
is payable, as it apparently was in this case, under section 
306(a) of Pub. L. 95-588 to a veteran living with a spouse, 
there is to be "...included as income of the veteran all 
income of the spouse in excess of whichever is the greater, 
the amount of the spouse income exclusion specified in  
section 306(a)(2)(B)...or the total earned income of the 
spouse...."  Finally, the provisions of 38 C.F.R. § 3.262(e) 
reveal that "[r]etirement benefits, including an annuity or 
endowment, paid under a Federal, State, municipal, or private 
business or industrial plan[,] are [to be] considered income 
[and that] where the payments received consist of part 
principal and part interest, interest [is] not [to be] 
counted separately."  With regard to "protected pension," 
these provisions also reveal, at subsection (e)(1), that, 
"...in determining income for pension purposes under laws in 
effect on June 30, 1960, 10 percent of the retirement 
payments received by a veteran, surviving spouse, or child 
[are to] be excluded....[and that] [t]he remaining 90 percent 
[is to] be considered income as received [except that,] 
[w]here the retirement benefit is based on the claimant's own 
employment, payments will not be considered income until the 
amount of the claimant's personal contribution (as 
distinguished from amounts contributed by the employer) has 
been received.  Thereafter, the 10 percent exclusion [is to] 
apply."

While the regulations set forth above appear to be somewhat 
convoluted and perhaps even contradictory in some respects, 
the Board observes that, in essence, these regulations stand 
for the proposition that, where a claimant is in receipt of 
Section 306 pension benefits , not only are his spouse's 
wages to be excluded from countable income, but the spouse's 
"retirement benefits," to the extent they represent a 
return to the spouse of earned income (i.e., presumably, 
after-tax wages) the spouse has herself contributed, are also 
to be excluded.  This having been determined, the Board 
observes that, in the instant matter, the veteran's wife 
appears (as reflected by a W-2 form and an "Employee 
Investment Fund...Distribution Report") to have received 
during 1990 a non-taxed distribution of $5,000 from her 
employer's (CBS Records, Inc.'s) "Employee Investment Fund" 
in which she had become enrolled (presumably soon after 
beginning her employment) in 1969.  The $5,000 appears to 
have come directly from the "Fixed Income Fund" portion  of 
the moneys contained in the Employee Investment account, and 
such distribution is specifically noted on the Distribution 
Report to have constituted (presumably, a portion of) the 
spouse's "...non-taxable...employee after-tax contribution."  

It appears that the $5,000 distribution, representing as it 
did a very small portion of the veteran's wife's Employee 
Investment Fund moneys, may be deemed to have been comprised, 
in its entirety, of after-tax wages the wife contributed and 
not to have represented any interest, capital gain, or 
dividend earnings .  Also in this regard, the Board notes the 
veteran's attorney's implication that the Employee Investment 
Fund was likely not converted into a "401(k)"-type plan 
(wherein an employee contributes pre-tax earnings and might 
pay a penalty for withdrawing funds prior to retirement) 
until some point in time long after the veteran's wife's 1969 
enrollment and observes that such implication further weighs 
in favor of a determination that the $5,000 the appellant 
received was simply a return of after-tax moneys she had 
contributed in the early years of her participation in the 
then non-401(k) Employee Investment Plan, moneys that would 
have been counted as income for VA pension purposes for the 
year(s) during which they were actually earned.  Further, 
because the evidence reflects that the veteran's wife 
received her $5,000 distribution approximately four years 
prior to retirement and that she was assessed no penalties 
for taking such distribution, it is evident that the $5,000 
she received in 1990 (which, as has been noted, apparently 
represented a return of part of her contribution of after-tax 
wages) was available to her at any time without penalty, not 
unlike it would have been had she deposited the same after-
tax wages into a savings account.  

Just as VA would not deem a withdrawal of principal from a 
savings account "countable income," so too should it not 
have deemed countable the $5,000 distribution taken by the 
veteran's wife in 1990 as such distribution represented, in 
essence, a return of principal the wife had "deposited."  
Indeed, it is fundamentally unfair to "count" wages as 
income both for the year such wages are actually earned and 
for a later year during which they are simply withdrawn from 
what is, essentially, a savings-type investment vehicle.  
Though it does not appear that the veteran was in receipt of 
pension at the time his wife actually earned the wages she 
contributed to and later withdrew from her Employee 
Investment Fund and though there was, therefore, no 
opportunity for VA to have "counted" such wages as income 
at the time they were actually earned, the fact remains that, 
had the veteran been in receipt of pension at the time his 
wife earned (and paid taxes on) these wages, VA could, at 
that time (but only at that time) have deemed these wages to 
have been "countable income," assuming, of course, that 
exclusions did not apply.  Because VA should not have counted 
the veteran's spouse's $5,000 distribution as income in 1990 
and because the $7,420 debt that has been asserted against 
the veteran appears to have been created, in its entirety, by 
the termination of benefits that resulted from the 
distribution's having been so counted for 1990, the Board 
must conclude that the entire amount of the veteran's debt 
was improperly created and that such debt should, therefore, 
be expunged.


ORDER

The veteran's Section 306 pension benefits were not properly 
terminated effective from January 1, 1991.  Accordingly, such 
benefits should, if otherwise appropriate, be restored.  The 
$7,420 debt that resulted from the termination of the 
veteran's Section 306 benefits is, hereby, expunged.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



  By a statement of the case issued in June 1994, the RO, noting that only 90 percent of the veteran's wife's 
$5,000 "retirement distribution" should properly have been deemed "countable income," declared that the 
veteran's countable income for 1990 to have been in the revised amount of $12,834, still in excess of the 
then-applicable maximum income limit for the receipt of Section 306 benefits.
  The improved pension program, unlike the Section 306 pension program, contains no spousal income 
exclusion.
  Section 306 pension benefits are also commonly referred to as "old law" or "protected" pension benefits.  
See 38 C.F.R. §§ 3.1(u), 3.1(v), 3.270 (1998).
  This portion of the spouse's "retirement" moneys, representing by far the larger of the two "funds" 
comprising the spouse's Employee Investment Fund, was, prior to the $5,000 distribution, in the amount of 
$141,436.77.
  This premise is supported by the Employee Investment Fund Distribution Report which reflects, for the 
wife's $5,000 distribution, a "capital gain amount" of "$0" as well as an "ordinary income amount" of "$0".

